Oprs-ios' by
Reeder, J.,
The facts in this case were agreed upon for the opinion of the court in a case stated. The plaintiff is the administratrix of Daniel Lydon who was appointed janitor of 'the police station in the city of Pittsburg, where he performed his duties until his death.
She seeks to recover from the defendant corporation $500, which she would be entitled to had he died a beneficial member in good standing in the defendant corporation. Unless he was a member who had conformed to all of the by-laws of said corporation as well as to all contracts and agreements which he had entered into with them relative to the payment of this sum to lfis heirs or legal representatives, this plaintiff would-not be entitled to recover.
For the purpose of determining the facts in the case we are wholly confined to the facts as agreed upon in the statement in the court below. In the case stated we find nowhere a statement that Daniel J. Lydon deceased, was ever a member entitled to the benefits of the defendant association. He at the date of Ms appointment executed and entered into a certain written agreement with the defendant association to pay dues in like manner as other applicants but released all claims and demands whatsoever upon the defendant corporation for benefits until he passed a proper medical examination.
Two years before the date of his appointment he had made application for appointment upon the police force, and the police surgeon gave a certificate that he had not good eyesight *256and good hearing, that in his opinion he was not physically qualified to become a patrolman. He was appointed to the position which he occupied at the time of his death without undergoing a further medical examination.
The conditions in the agreement which he had signed and which is attached to the case stated as “ exhibit C ” had never been complied with by him and he therefore never became entitled to the benefits.
The contention by the learned judge of the court below that this agreement was without any consideration to sustain it, is not in our judgment good in point of law. The case stated inferentially admits that he was not eligible to membership because he had not passed the required medical examination. The mere fact of his appointment to a position in the bureau of police did not of itself constitute him a beneficial member of the corporation. All employees or members of the force who have passed the examination were eligible to the benefits which were allowed by this association to its members. All persons not passing the examination who signed an agreement such as this became members without being entitled to benefits. At the time of his appointment to the bureau of police, Lydon signed an agreement which is attached to the case stated marked “ exhibit C” by which it is provided “ that the undersigned further agree that in case of any one of us signing this article of agreement and accepting these by-laws shall have been appointed to the bureau of police by the director of public safety do specially covenant and agree, each for himself or ourselves that in consideration of said appointment and not having passed a proper medical examination, we covenant, promise and agree to be bound by all the articles of the agreement, by-laws and regulations governing the police pension fund association and to pay and contribute to pay our _ respective dues in like manner as the applicants who have proper medical certificates and have by special waiver relinquished and released all claims or demands whatsoever upon the aforesaid police pension fund association of the city of Pittsburg and all the benefits and dues belonging thereto.” We can find in the case stated nowhere a statement of fact which would justify the court below in holding that this agreement was executed by Daniel J. Lydon, without consideration. It ap*257pears however, extraneous to the facts agreed upon which seems to have been considered in the court below and which were referred to in the argument in this court that the object in having persons not passing the. medical examination sign this agreement was an ordinance which increased the pay of all the members of the bureau of police for the purpose of enabling them to pay the dues to the association, but whether this is true or not, whether this fact can be taken into consideration or.not is unnecessary for us to determine. In the case stated the fact is established that he did sign this agreement and there is nowhere any allegation or any fact in the case stated from which the inference can be drawn that this agreement was without consideration.
The judgment of the court below must, therefore, be reversed.